244 Ga. 606 (1979)
261 S.E.2d 388
JAVETZ
v.
NASH.
35320.
Supreme Court of Georgia.
Submitted August 31, 1979.
Decided October 30, 1979.
Wiseman, Blackburn, Futrell & Cohen, Ronald H. *608 Cohen, for appellant.
John B. Miller, for appellee.
JORDAN, Justice.
This is an appeal from an order requiring appellant to continue child support payments until each child reaches 21 years of age.
The appellant and appellee were divorced in 1968 at which time the appellee was awarded custody of the two children and the appellant required to make child support payments of $150 per month for each child until such child "reaches legal age." At that time the legal age in Georgia *607 was 21 years.
On July 25, 1972, pursuant to a petition for modification, the payments were increased to $200 per month per child which order recited that the payments would continue until each child "reaches legal age." This order recited that all other provisions of the 1968 decree "are hereby confirmed and remain unchanged." Effective July 1, 1972, the General Assembly changed the legal age from 21 to 18 years and this law was in effect at the time of the modification order.
In 1979 appellee brought another petition for modification and the parties consented to an increase of $250 per month per child. The court ordered said payments to continue until each child reaches "age twenty one (21)." The appellant contends that such payments should cease when each child reaches age 18 based on the modification order of July 30, 1972.
There is no merit in this contention and we affirm. When the General Assembly changed the legal age in Georgia (Ga. L. 1972, pp. 193, 199; Code Ann. § 74-104.1), it was provided that nothing in the law shall "have the effect of changing the age from 21 to 18 with respect to any legal instrument or court decree in existence prior to the effective date of this law."
The original decree in this case was "in existence" at the time the law was changed. The modification orders changed only the amount of the payments and left all other provisions unchanged.
"An agreement providing support until a child `becomes of age' rendered prior to the enactment of Ga. L. 1972, p. 193, means support payments must continue until the child reaches 21 years of age. Spivey v. Schneider, 234 Ga. 687 (217 SE2d 251) (1975)." Bell v. Bell, 237 Ga. 464 (228 SE2d 850) (1976). This is true even if there are modifications in the amount subsequent to the law changing the age of majority.
Judgment affirmed. All the Justices concur.